Citation Nr: 1223440	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from October 1988 to February 1989, from September 2001 to April 2003, and from August 2004 to December 2005.  He was in the Air National Guard and the Air Force Reserve from August 1988 until April 2008, when he received a medical board discharge for a psychiatric disability.  The Veteran's service includes numerous periods of active duty for training (ACDUTRA).  He was stationed in Kuwait from June to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2008, the RO, in pertinent part, denied service connection for a left knee disability and low back strain.  The RO also granted service connection for status post left wrist fracture with residual degenerative arthritis and assigned a 10 percent evaluation, effective February 29, 2008.

In April 2010, the RO denied service connection for posttraumatic stress disorder (PTSD). 

At the beginning of the appeal, the Veteran was represented by the Oklahoma Department of Veterans Affairs (ODVA).  In a December 2008, he revoked the ODVA power of attorney and appointed the American Legion (AL) as his representative.  In August 2009, he revoked the AL power of attorney and appointed the Disabled American Veterans as his representative.

The issue of entitlement to service connection for traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased initial evaluation for the Veteran's left wrist disability and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been shown to have a chronic, clinically ascertainable low back disability.

2.  A left knee disability was not manifested until several years after the Veteran's separation from active duty and has not been found by competent and credible evidence to be in any way related to such service.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).

2.  A left knee disability was not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in March 2008 complied with VA's duty to notify the Veteran with regards to the service connection issues adjudicated herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of the issues adjudicated herein.  VA has obtained service, VA, and private treatment records; afforded the Veteran a physical examination; and provided him the opportunity to give testimony before the Board, which he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2). 

The Veteran, through his representative, essentially claims that the VA examination is inadequate.  Specifically, he contends that the April 2011 VA examiner has been removed from conducting compensation and pension examinations at the Muskogee VAMC.  See July 2011 Appeal Pre-Certification Review.  The Board finds that both VA examinations are adequate for adjudication purposes.  The July 2008 VA examiner found no back or left knee disability, while the April 2011 VA examiner found no back disability and no nexus to service with respect to the Veteran's left knee disability.  The VA examiners provided their opinions based on examination of the Veteran, his reported history, and review of the entire claims file.  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Low Back

The Veteran contends that he first injured his back in Michigan during a period of ACDUTRA in June 1989, and again during his deployment to Kuwait in 2002.

Unfortunately, and for the reasons set forth below, the Board concludes that the competent and credible evidence of record does not reflect the presence of a chronic low back disability associated with the purported in-service injuries.  To the extent that low back pain has been demonstrated, the Board has considered whether his service connection claim should be considered in light of the provisions pertaining to undiagnosed illnesses in Persian Gulf veterans.  Significantly, however, in light of the Veteran's contentions that he has a current low back disability as a result of injuries sustained to his back during service, the Board finds that any discussion of this issue under the appropriate undiagnosed illness law and regulations is not appropriate.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  

A June 22, 1989 service treatment record (STR) establishes that the Veteran "had an accident" while playing softball at an Air National Guard Base (ANGB) in Michigan.  The Veteran was referred to an orthopedist.  The claims file contains a line of duty (LOD) determination with respect to this incident.
 
A July 1989 private treatment record shows that the Veteran had initially reported severe non-radiating low back pain and temporary tingling of both legs.  However, after two weeks he started to improve and only complained of stiffness of the low back with occasional episodes of pain.  The diagnosis was resolving post-traumatic musculoligamentous lumbosacral strain.  The Veteran subsequently returned to duty.

A July 1991 Medical Evaluation Board (MEB) examination report, an August 1992 periodic examination report, and an April 1994 Air Guard Reserve (AGR) Tour examination report contain normal evaluations of the spine.  In the accompanying medical history reports, the Veteran denied recurrent back pain.

In November 1997, the Veteran was attempting to scale down a building during a training exercise when he slipped and fell two stories to the ground.  He received emergency treatment for several injuries.  The diagnoses included a lumbar sprain.  The claims file contains an LOD determination with respect to this incident.

A March 1999 periodic examination report contains a normal clinical evaluation of the spine.  In the accompanying medical history report, the Veteran denied recurrent back pain.

A December 2000 pre-deployment health assessment shows that the Veteran reportedly injured his back as a result of an October 2000 motor vehicle accident.  He complained of occasional discomfort.  The clinician noted that the Veteran had no physical limitations, and a physical examination was unremarkable.  

July 2002 service treatment records (STRs) establish that the Veteran injured his back when a vehicle he was riding in went over a "drop gate" at checkpoint that was in the raised position.  The claims file contains an LOD determination with respect to this incident.
 
A September 2002 post-deployment health assessment shows that the Veteran reported no health concerns and indicated that he was in good health.

A December 2005 private treatment record shows that the Veteran complained of back pain.  Musculoskeletal and neurological examinations were normal.  No diagnosis was provided.

VA treatment records dated in March and April 2008 show that the Veteran was treated for recurrent back pain.  At that time, he reported having injured his back after driving over a barrier while stationed in Kuwait.  He subsequently received physical therapy.

The Veteran submitted to a July 2008 QTC examination.  He complained of back pain and stiffness.  No onset date was provided.  There was no muscle spasm or  tenderness upon examination.  There was negative straight leg raising.  X-ray findings were within normal limits.  The examiner found no pathology to render a diagnosis.

February and March 2010 VA treatment records show that the Veteran was treated for back pain.  

In January 2011, the Veteran left a message for his VA treating physician, Dr. L.D.P.  The treatment record contains the following notation:  "Patient needs to speak to you about his knee and back.  He sustained injury on duty and he has put in for disability.  You have been treating him for this but it is not in his record as such.  Patient requests appointment for this.  He needs to see you soon so that he can resolve this before it goes to the disability board."

In February 2011, Dr. L.D.P. treated the Veteran for intermittent back pain that he reportedly had had for "years."  He claimed that he had injured his back in 1990 while playing softball; in "approximately 1995" when he fell off a building; and again in 2002 while driving a Humvee.  A physical examination was normal.  Lumbar spine X-rays were normal.  The doctor diagnosed low back pain.  He opined that "[i]t is probable" that the Veteran's low back pain is directly related to the previous back injuries suffered while in service. 

The Veteran submitted to an April 2011 VA examination.  He reportedly injured his back in June 1989 while playing softball, after a motor vehicle accident, and in 2002 while driving a Humvee in Kuwait.  He denied any specific major trauma or injury to his back.  A physical examination was normal.  Lumbar spine X-rays revealed no significant abnormality.  The diagnosis was subjective low back pain with normal examination.  The examiner noted that he had reviewed the claims file, to include medical records and STRs, and considered the Veteran's history.  He opined that the Veteran's subjective back pain is less likely due to the low back strain in 1989 and 2002 while on active duty.  The examiner noted that the Veteran had recovered well and returned to duty.  He concluded that the Veteran's back pain is more likely related to the normal wear and tear process of age and his occupation (heating and air conditioning repair).

Clearly, at no time during the appeal period has a chronic low back disability been diagnosed.  While the Board acknowledges the Veteran's complaints of low back pain, the Board also notes that a symptom (such as pain) alone, absent a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claim (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

In reaching this conclusions, the Board has certainly considered the Veteran's contentions that he has a chronic low back disability.  Significantly, however, specialized medical knowledge and training regarding the mechanics of the human body are required, as are the training and knowledge to distinguish between the effects of several distinct and separate disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Unfortunately, as a lay person, the Veteran is not competent to diagnose a chronic disability that requires interpretation of radiographic films.  

As there is no competent evidence of a chronic low back disability, the Board concludes that the preponderance of the evidence is against this service connection claim.  In addition, the matter of the etiology of any such disorder need not be addressed.  There is no doubt to be resolved.  Service connection for a low back disability is denied.  

B.  Left Knee

The Veteran contends that he injured his left knee when he slipped on ice and fell during a period of ACDUTRA in July 1991.  

STRs establish that in February 1991, the Veteran injured his left knee when he slipped and fell on some ice.  The claims file contains a LOD determination with respect to this incident.

The Veteran underwent arthroscopic surgery in April 1991.  The diagnosis was chronic left knee pain with grade II chondromalacia of the medial femoral condyle and status post chondral fracture of the left patella.  He subsequently received physical therapy.  

A May 1991 STR shows that the Veteran was treated for left knee pain.  The clinician recommended that the Veteran continue physical therapy.

A July 1991 MEB examination report contains an abnormal clinical evaluation of the lower extremities.  The Veteran's left knee injury was noted.

A December 1991 Physical Evaluation Board (PEB) hearing shows that the Veteran reported occasional pain, but denied any swelling.  He did not take any medication for his knee.  The PEB found the Veteran fit for service and recommended that he return to duty.

An August 1992 periodic examination report contains a normal clinical evaluation of the lower extremities.  The clinician noted that the Veteran's rehabilitation progress with respect to the left knee had been satisfactory.

An April 1994 AGR Tour examination report and a March 1999 periodic examination report also contain normal clinical evaluations of the lower extremities.  The Veteran reported checked the "yes" box for "trick" or locked knee in April 1994, but not in March 1999.
 	
VA treatment records dated in March and April 2008 show that the Veteran was treated for recurrent left knee pain.  

The Veteran submitted to a July 2008 QTC examination.  He complained of left knee pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He reported having these symptoms since falling on ice during active service.  He denied receiving any treatment for his left knee.  Range of motion testing was normal.  However, joint function was additionally limited by pain, fatigue, lack of endurance, and weakness after repetitive testing.  A neurological examination was normal.  X-ray findings were within normal limits.  The examiner found no pathology to render a diagnosis.

VA treatment records dated from June 2009 to September 2010 show that the Veteran continued to complain of left knee pain.  The Veteran's treating VA physician diagnosed left knee arthritis.

As discussed above, the Veteran left a message for his VA treating physician, Dr. L.D.P, in January 2011 requesting an appointment for purposes of garnering support for his pending service connection claims.  

In February 2011, Dr. L.D.P. treated the Veteran for intermittent left knee pain that he reportedly had had for "years."  He claimed that he injured his knee in 1991 when he slipped on ice and fell.  He reported an ache "most of the time."  The knee also seemed to give way at times.  A physical examination was normal.  X-rays were normal.  The doctor noted that the Veteran had complained to him of left knee pain since 2008.  He diagnosed left knee arthritis.  He opined that the Veteran's left knee problems are directly related to the left knee injury that he suffered while in service. 

The Veteran submitted to an April 2011 VA examination.  He reported that his left knee had bothered him ever since slipping and falling on ice in January 1991, and that it was starting to get worse.  He stated that "he did not report all these days because he did not want to be kicked out of service."  Upon physical examination, there was mild prominence of the tibial tuberosity and mild pain during the range of movements.  Range of motion was within normal limits.  X-rays were normal.  The diagnosis was status post arthroscopic surgery in 1991 with subjective pain in left knee with normal examination.  The examiner noted that he had reviewed the claims file, to include medical records and STRs, and considered the Veteran's history.  He opined that the Veteran's subjective knee pain is less likely due to the knee injury with arthroscopic surgery in 1991.  The examiner noted that the Veteran had recovered well and returned to duty after rehabilitation.  He concluded that the Veteran's left knee pain is more likely related to the normal wear and tear process of age and his occupation (heating and air conditioning repair).

There is no evidence of degenerative changes of the relevant joint within the first year after discharge from active service, nor has the Veteran so contended.  Presumptive service connection is therefore not warranted.

With respect to direct service connection, the evidence illustrates that the Veteran currently has a left knee disability.  However, the medical evidence of record does not show any relationship between the post-service left knee disability and the Veteran's active duty.  STRs establish that the Veteran injured his left knee during a period of ACDUTRA in January 1991.  However, the injury for which he was treated appears to have resolved in service, without notation of sequelae (including complaints or treatment).  Indeed, the examinations performed in August 1992, April 1994, and March 1999 showed clinically normal lower extremities.  In fact, a left knee disability was not first shown until four years after the Veteran's active duty.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any contemporaneous evidence of complaints, symptoms, or findings of a left knee disability until four years after active duty is itself evidence which tends to show that the Veteran's currently diagnosed left knee disability did not have its onset in service or for many years thereafter.  

The Board acknowledges that Dr. L.D.P.'s February 2011 opinion links the Veteran's left knee pain to an old left knee injury that occurred during service.  Notwithstanding the apparent bias in the doctor's opinion, he provided no rationale for his opinion.  A medical opinion that includes only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, there is no indication that the doctor reviewed the relevant medical evidence in the claims file.

On the other hand, the April 2011 VA examiner found that the Veteran's current left knee disability is not related to the in-service accident that occurred in 1991.  This opinion is more probative because the examiner discussed the evidence, examined the Veteran, and provided a rationale for his opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (opinion of a physician based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  For this reason, the Veteran's representative's contention that the RO "arbitrarily and capriciously denied benefits" by seeking an opinion from a VA physician has no merit.  See July 2011 Appeal Pre-Certification Review.

The Board also acknowledges the Veteran's opinion that his left knee pain is due to an old left knee injury.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his current left hip disability and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the April 2011 VA examiner who thoroughly reviewed the claims file, examined the Veteran, and concluded that the left knee disability was not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disability.  There is no doubt to be resolved, and service connection for this disability is not warranted.  Gilbert, 1 Vet. App. at 57-58. 






ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.


REMAND

Manlincon Issues

In a September 2008 rating decision, the RO granted service connection for status post left wrist fracture with degenerative arthritis and assigned a 10 percent evaluation, effective February 29, 2008.  In a December 2008 VA Form 21-4138, the Veteran made the following statement:  "Left wrist I know they found it to be hurt but there is more wrong I can't lift like I used to due to pain I go through.  It is hard to pick up my children or grandchildren at times it hurt[s] like my knee."  

In an April 2010 rating decision, the RO denied service connection for PTSD.  In a correspondence dated later that month, the Veteran stated "[t]his is my NOD of the April 13 2010 decision deny[ing] service connection [for] PTSD."  The Veteran also requested a hearing with a Decision Review Officer (DRO).

The Board construes the December 2008 and April 2010 statements as timely notices of disagreement (NODs) with the September 2008 and April 2010 rating decisions.  Thus, the September 2008 and April 2010 rating decisions remain pending, and the RO is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran addressing the issues of entitlement to service connection for PTSD and entitlement to an initial evaluation in excess of 10 percent for status post left wrist fracture with degenerative arthritis.  The Veteran also must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, these issues should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


